RICE, C. J.
The judgment of the court below was in favor of the appellee, and against the appellant and Jemes M. Cochran. The appeal bond misdescribes this judgment, and describes a judgment against the appellant only. If that bond does not support the appeal, there is nothing else to sustain it. That bond does not support the appeal, because the misdescription of the judgment is fatal. — Satterwhite v. The State, at the present term, and the authorities therein cited.’
The appeal is dismissed, at the costs of the appellant.